El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Amy B. Macatee estableció demanda de injunction contra el Dr. Diego Biascocbea y Anna Axtmayer, en la que alega: que Diego Biascocbea es dueño de la Clínica Miramar, hospital en donde por lucro se dedica a practicar la profesión de doctor en cirugía, a arrendar habitaciones para los pacientes y sitio en donde, mediante el pago de cierta cantidad, otros doctores ejercen su profesión; que la demandante es única dueña de una finca urbana marcada con el No. 6 en la Ave-nida Olimpo del barrio de Miramar, Santurce, de esta ciudad, inscrita en el registro de la propiedad; que la demandada Anna Axtmayer es dueña de otra finca colindante con la anterior, marcada con el No. 4 y también inscrita en el regis-*3tro de la propiedad; que tanto la finca de la peticionaria como la de la demandada Anna Axtmayer y todas las otras fincas que le rodean, son segregaciones de una de mayor cabida que fue urbanizada por su dueño “La Asociación Popular Cooperativa de Construcciones, Ahorros y Présta-mos de Puerto Rico” con el fin de hacer de dichas fincas un sitio completo y exclusivamente residencial y al efecto todas dichas fincas, así como la de la peticionaria y la de la de-mandada, fueron vendidas por dicha asociación sujetas, en-tre otras, a la siguiente restricción:
“Estos solares no se destinarán a establecimientos mercantiles o industriales, sino precisamente a construcciones de casas para habi-tación ; ’ ’
que esta restricción se hizo constar en el registro de la pro-piedad y grava las dos fincas de la demandante y demandada y cuya restricción no ha sido limitada o alterada y está en todo su vigor y efecto y tanto la peticionaria como la deman-dada Anna Axtmayer compraron con conocimiento de y sujeta a dicha restricción; que allá para el mes de septiembre de 1925 la demandada Anna Axtmayer arrendó la finca de su pertenencia, marcada con el No. 4, al demandado Diego Biascochea, con el fin de que éste dedicara el edificio para la construcción de una clínica u hospital y que desde el mes de octubre en adelante dicho demandado ha venido arre-glando y acondicionando dicho edificio para ese fin; que tan pronto empezaron a preparar dicho edificio para tal fin, la demandante en octubre 2, 1925, notificó por escrito a ambos demandados para que se abstuvieran de dedicar dicho edi-ficio para otros fines que para residencia, llamándoles la atención hacia la restricción de que se ha hecho' mención; que a pesar de tener conocimiento y a pesar del requeri-miento hecho, el demandado Diego Biascoechea preparó y acondicionó dicho edificio para clínica u hospital, montó una sala de operaciones y en febrero 20, 1926, ocupó dicho edificio con varios enfermos y desde dicho día ha es-*4tado asistiendo a los mismos y dedicando el referido edi-ficio como hospital, por lucro, y para otros fines qne no son residenciales, todo con el consentimiento y conocimiento de la demandada Anna Axtmayer; qne la distancia' entre la casa de la demandante y la ocnpada por Diego Biascochea, propiedad de la otra demandada, es apenas de cnatro metros; qne la peticionaria con la instalación de la clínica n hospital snfre graves e irreparables daños y qne los rnidos, olores y demás actos qne necesariamente se hacen en nn hospital, constituyen nn estorbo y nn peligro para la demandante.
Contestó el demandado Diego Biascoechea y alegó en primer lngar qne la demanda' no adnce hechos suficientes para determinar una causa de acción. No consta de los autos que esta excepción fuera sometida a la corte ni resuelta y parece qne fue abandonada, pues nada se menciona de ella por el apelante en su alegato.
Admitió el demandado las alegaciones 1, 2, 3, 4, 5 y 7 de la demanda. Se admitió, por consiguiente, lo qne la deman-dante alega en cuanto a los términos de la cláusula restric-tiva y lo relativo a que la demandada Amia Axtmayer arrendó la finca de su propiedad, que colinda con la de la demandante, al Dr. Biascochea, con el fin de que éste dedi-cara dicha casa para la instalación de una clínica u hospital.
El demandado negó otros hechos de la demanda y alegó varias defensas que serán objeto de consideración y estudio al discutir los errores que el apelante apunta en su alegato.
Las partes hicieron una estipulación por la que convi-nieron someter por la evidencia presentada en la vista para mostrar causa, el pleito en su fondo para que la corte inferior dictara sentencia concediendo o negando el injunction final solicitado en la. demanda; y la corte inferior luego de practi-cada la prueba dictó sentencia desestimando las varias de-fensas alegadas por el demandado Biascochea y resolviendo el caso en sus méritos declaró con lugar la petición de injunction, ordenando a los demandados que se abstengan de continuar utilizando la casa No. 4 de la Avenida Olimpo, *5de Miramar, Santurce, para fines de hospital o clínica, im-poniendo las costas al demandado.
De esta sentencia solamente apeló el Dr. Diego Biasco-cliea y en su alegato señala la comisión de seis errores que pasamos a considerar.
I. Se sostiene por el apelante que la corte erró al no encontrar a la demandante culpable de laches por no haber presentado su demanda oportunamente, habiendo permitido al apelante incurrir en grandes gastos.
La prueba demostró que la demandante allá en el mes de septiembre de 1925 oyó el rumor de que en la casa No. 4 de la Avenida Olimpo se iba a instalar un hospital de ma-ternidad. Yió allí varias enfermeras que estaban viviendo en la casa y se le informó que era una casa para las nurses vivir. Ella marchó a los Estados Unidos en 25 de septiem-bre y dejó instrucciones a su sobrina Eva Granis para que consultara a un abogado si veía alguna acción o movimiento en la casa No. 4. Tan pronto Eva Granis vió enfermeras y pintando muebles en dicha casa, dió aviso a fines de sep-tiembre al abogado Castro, quien con fecha octubre 2, 1925, escribió a los demandados la siguiente carta:
“Clínica Miramar, c/o Dr. Biascochea, Santurce, P. E. — Señores: En nombre y representación de la Sra. Amy B. Macatee, dueña y residente de la casa No. 6 de la Avenida' Olimpo, Santurce, P. E., les participo que de acuerdo con las condiciones impuestas a cada persona que compró un solar en la urbanización Miramar, no es per-misible dedicar ningún edificio construido en dichos solares a otros fines que para casas residenciales. — La Sra. Macatee ha sido infor-mada que Uds. intentan ocupar el edificio No. 4 de la calle Olimpo, para dedicarlo a un hospital, y estando esto expresamente en contra de las condiciones de edificación antes referida, por la presente les requiero a nombre de dicha señora, para que se abstengan de ocupar o arrendar dicho local para otros fines que de vivienda particular.— Mrs. Macatee detestaría tener que llevar este asunto ante el Tribunal pero está dispuesta al menor movimiento que Uds. hagan para ocupar dicho edificio para clínica u hospital, radicar un injunction contra Uds. y contra la dueña de dicha propiedad. — Esperando que *6Uds. no darán lugar a que se tome esta medida, quedo de Ud., muy atentamente, R. Castro Fernández.”
Copia de esta carta fue entregada por el abogado Castro a la otra demandada por conducto de su hijo Henry Axtmayer, siendo la contestación de éste, según declaró dicho abogado, que “no nos preocupáramos, que aquello era solamente arrendado al Dr. Biascochea para dormir las nurses y algunos visitantes que quisieran dormir allí.” La demandada Anna Axtmayer no contestó, sin embargo, la carta, haciéndolo el otro demandado en la siguiente forma:
“Octubre 10 de 1925. — Ledo. Rafael Castro Fernández, Post Office Box 225, San Juan, Puerto Rico. — Muy estimado amigo: En representación del Dr. Diego Biascochea, contesto tu atenta carta 2 de octubre del presente año. Lamento decirte que tu cliente carece de razón en absoluto en este asunto. He examinado cuidadosamente la escritura de venta que hizo ‘The People’s Cooperative Building, Saving & Loan Association of Porto Rico’ a favor de doña Ana Axtmayer. En dicha escritura y en una de sus cláusulas se prohibe terminantemente la construcción de' edificios en los solares de Miramar para dedicarlos a fines mercantiles o sea a casas de comercio o de industria. — No constando expresamente la prohibición de poder de-dicar un edificio ya construido para hospital, me parece que está fuera de discusión el caso a que se refiere tu cliente. — Si fuera cierto lo que tu cliente manifiesta y si ella tuviera razón tendríamos que hacer desaparecer del sitio de Miramar el hotel que actualmente existe allí y el Hospital Miramar que hace tiempo está funcionando en ese litoral. — Por estas razones creo que debes aconsejar a tu cliente que tome otras medidas si es que a ella no le agrada el que el Dr. Biascochea establezca un hospital al lado de su residencia. — Sin otro particular me suscribo, tu afmo. amigo y compañero, E. Campos del Toro.”
No satisfecha la demandante con esta contestación, en octubre 21, 1925, se le escribió al demandado una segunda carta, que dice:
“Ledo. Enrique Campos del Toro. — Apartado 754, San Juan, P. R. — Estimado compañero: He recibido su carta del 10 del co-rriente en contestación a la mía al Dr. Diego Biascochea sobre la extensión de la Clínica Miramar. Lo único que le suplico que me *7comunique si es o no la intención de la Clínica Miramar ocupar la casa situada al frente de la Clínica para otros fines que no sean residenciales. — En espera de su pronta contestación, quedo de TJd., atentamente, R. Castro Fernández.”
La demandante, sin embargo, quedó en expectativa de cuál podía ser la intención del demandado durante los me-ses que siguieron, basta que el 20 de febrero de 1926 vió por primera vez que se trasladaron enfermos a la casa No. 4 y creyendo descubrir por actos positivos aquella inten-ción en sentido de establecer una clínica u hospital- en dicho local, presentó casi inmediatamente, unos cuatro días después, el asunto a la corte.
Dependiendo la cuestión de laches como defensa en equi-dad, no sobre el hecho de que cierto tiempo definido haya pasado desde que la acción ha surgido, sino de si bajo to-das las circunstancias del caso el demandante es negligente en no instituir el pleito oportunamente, permitiendo que una persona inocente incurra en gastos en la consumación de un negocio o construcción de una obra, no podía 'soste-nerse en este caso que la petición no hubiera sido estable-cida .a su debido tiempo ni que el demandado incurriera inocentemente en los gastos que alega haber incurrido. La demandante protestó desde los primeros momentos .que yió que se hacían ciertos preparativos en el edificio arrendado, como fueron las. nurses que allí vió y las camas y mesas pintadas de blanco que allí se trasladaban. Ella se alarmó y dió los primeros pasos para saber a ciencia cierta si se trataba o no dé la instalación de una clínica u hospital. Las contestaciones fueron vagas y evasivas y así se mantuvo en la incertidumbre a la demandante hasta el 20 de febrero de 1926 en que vió que se llevaban a la casa No. 4 enfermos para ser tratados como tales.
Basta una indicación de los hechos en los casos que cita el apelante para que se vea su indebida aplicación a los de este caso. En el caso de González v. Rivera, 31 D.P.R. 306, el demandante permaneció en silencio mientras se construyó *8el edificio del que se quejó luego de construido. En el de Loud v. Pedergast, 206 Mass. 122, se habla de que una parte no puede permanecer en silencio entretanto otra de buena fe hace considerables gastos para entonces pedir que se haga efectiva la restricción. Las itálicas son nuestras. Y el de Glines v. Matta, 19 D.P.R. 409, es también contrario al apelante. En este último caso discutiendo los hechos y la razón legal de la doctrina de laches, dijo esta corte por voz del Juez Sr. Wolf, lo siguiente:
"Aparece de la prueba que los demandados fueron notificados por los demandantes o sus agentes con respecto al hecho de que estaban infringiendo el convenio sobre construcciones, en momentos en que las paredes de las edificaciones habían progresado muy poco, y dentro de veinte días después, fué presentada la demanda. Teniendo en cuenta estos hechos no vemos que haya habido negligencia alguna por parte de los apelados. Con respecto al hecho de que las edifi-caciones estaban casi terminadas cuando los demandantes comen-zaron el pleito creemos, que el hecho de que los demandados estaban obligados a conocer las cláusulas restrictivas, que fueron notificados poco después de haber empezado la edificación y que insistieron toda-vía en seguir adelante con la edificación, están impedidos de hacer alegaciones en contra de la acción tomada por la corte. Sin embargo, eomo los demandados debieron saber por el registro, que no podían hacerse edificaciones en el espacio de tres metros y esto no obstante edificaron los garages, ellos solamente son culpábles por sus propios actos. ’'
Así es que bajo las circunstancias que ocurrieron en este caso y a la luz de la jurisprudencia citada, podemos concluir que la demandante en la fecha que acudió a la corte inferior lo hizo oportunamente.
II. Los errores tercero y cuarto se discuten por el apelante conjuntamente. Estos errores se refieren a que la demandante está impedida de hacer que se cumpla la restricción por haber mantenido en su propio edificio una casa de huéspedes y permitir el establecimiento de la Clínica Miramar, y asimismo alega que la restricción al uso de la casa en controversia no tiene más validez y efecto en vir-*9tud de cambios ocurridos eu la vecindad próxima o inme-diata a los edificios Nos. 4 y 6 de la Avenida Olimpo.
La corte inferior pasó por alto en su extensa opinión, y tal vez fué por creerlo innecesario, considerar la contención del apelante de constituir un estoppel para la demandante haber mantenido una casa de huéspedes. No creemos, sin embargo, que exija detenida consideración el punto suge-rido, pues tal circunstancia no priva a la demandante deman-dar el cumplimiento de la restricción por no constituir, una violación del convenio. En Glines v. Matta, supra, se re-solvió la contención, dirigida en el mismo sentido, de que no era un impedimento para la acción del demandante. La corte dijo así:
“. . . La corte fué de opinión y en eso estamos conformes, que las infracciones no tenían gran importancia, y que por tanto no constituían una abierta y manifiesta violación de tal naturaleza que quedaran impedidos los peticionarios de poder ejercitar el remedio del injunotion, estando apoyado el criterio sustentado por la" corte en el caso de Deacon v. Sadberg, 179 Mass. 396.”
Podemos añadir como razón esencial e independiente que dado el propósito de la cláusula restrictiva, la que más ade-lante analizamos en sus méritos, el mero hecho de haber recibido y mantenido huéspedes la demandante en su pro-pia casa, no varía tal propósito, ya que no dejaba dicha casa de conservar el carácter residencial o de morada a que exclusivamente se refiere el convenio.
También carece de mérito -la defensa de estoppel que se hace en relación con la existencia de la antigua Clínica Miramar, situada en la Avenida Olimpo, al lado opuesto de la casa de la demandante y ciertos edificios existentes en la vecindad, a saber, el Union Club, Hotel Miramar y “Miramar Apartments.” Como cuestión de hecho y siendo esas proposiciones defensas opuestas por el demandado, no se ha probado que tales edificaciones estuvieran sujetas a las mismas restricciones que las casas de la demandante y de Anna Axtmayer. Según se desprende del récord, de la *10finca principal se reservaron los solares Nos. 122 al 125, manzana E, y 98 al 104, manzana L, para ser vendidos li-bremente, sin la restricción qne se imponía a los demás so-lares. Y siendo esto así, ¿no correspondía' establecer al de-mandado como premisa para sn argumentación qne aque-llas construcciones estaban sujetas a la misma prohibición? La prueba en tal sentido no aparece del récord.
Además, la jurisprudencia en cuanto a esta clase de estoppel, sentando principios generales, dice lo siguiente:
"El hecho de que el derecho a una sentencia de injunction para impedir la violación de una cláusula restrictiva se haya perdido por negligencia o aquiescencia, no afecta en manera alguna el de-recho a restringir violaciones posteriores de la cláusula.” 32 C. J. p.-211.
En la nota de la obra se citan los casos de Hartwig v. Grace Hospital, 198 Mich. 725, 165 N. W. 827; Leaver v. Gorman, 73 N. J. Eq. 129, 67 A. 111; Phillips v. Dunseith, 269 Pa. 251, 112 A. 240, diciendo además:
"Cuando por aquiescencia la peticionaria ha perdido su derecho a una sentencia de injunction contra el demandado por tener una fábrica de botellas en violación a una cláusula impidiendo el uso de terrenos por no haber presentado la petición durante varios años, no por ello pierde el derecho de obtener sentencia de injunction al tratar el demandado de agrandar el negocio. Leaver v. Gorman, 73 N. J. Eq. 129, 67 A. 111. Y a los propietarios en un distrito limitado exclusivamente a residencias, que se cruzan de brazos y permiten que se altere un edificio en distintas épocas, se gasten grandes sumas de dinero, se le quite todo el aspecto de una residen-cia y que se use como un hospital, no se les concederá un injunction para impedir su continuación como tal, aunque sí se concederá un injunction para impedir la fabricación de nuevos edificios. Hartwig v. Grace Hospital, 198 Mich. 725, 165 N. W. 827.”
Aparte de que la demandante no ha probado que las diferentes edificaciones a que se ha referido estén sujetas al convenio, tampoco se ha demostrado que el cambio que ha podido existir en Miramar por el uso a que se dedican tales edificaciones, ha sido de tal naturaleza que haya *11dejado sin valor sustancial el convenio o restricción en cnanto a la parte dominante residencial. Por lo menos las circunstancias de este caso no nos llevan a esa conclusión.
En el caso de Landell v. Hamilton, 175 Pa. 327; 34 A. 663; 34 L.R.A. 227 (Old Serie), se establece la regla ex-presándose así:
“Cuando más de la mitad de las casas en la vecindad están ocu-padas como residencias, aunque algunas de ellas son dedicadas par-cialmente a negocios, la contención del demandado de que ba ha-bido tal cambio en la vecindad que le justifica que la restricción ha llegado a su fin, es insostenible.
“Cuando la restricción respecto al uso de los terrenos y edificios a pesar de los cambios habidos, tiene un valor sustancial para el predio dominante, una corte de equidad declarará con lugar una demanda de injunction para impedir su violación.”
III. El segundo error apuntado es el que se contrae al fondo del caso.
Sostiene el apelante que el uso que estaba haciendo y deseaba bacer de la casa arrendada no violaba la cláusula restrictiva, que establece que los solares en que se ha divi-dido la. finca Miramar, con la excepción que hemos indicado antes, “no se destinarán a establecimientos mercantiles e industriales, sino precisamente a construcciones de casas para habitación.” El apelante en su alegato, después de referirse al caso Smith v. Graham, 147 N.Y.S. 773, 112 N.E. 1076, por haber sido citado por la corte inferior, ar-gumenta de este modo: “Pero en realidad, y según se des-prende de la evidencia, el demandado no estaba usando, ni es su intención usar, dicho edificio como hospital, (si lo hace entonces la demandante puede establecer su demanda de injunction).”
Parece, sin embargo, que el abogado del apelante no se detuvo a examinar las alegaciones, pues la contestación ad-mite en la segunda defensa los hechos 2, 7 y 9 de la de-manda, y por ellos, en síntesis, se alega: que el Dr. Bias-Cochea es dueño de la Clínica Miramar, hospital en donde *12por lucro se dedica a practicar la profesión de doctor en cirugía, a arrendar habitaciones para los pacientes y sitio en donde, mediante el pago de cierta cantidad de dinero, otros doctores ejercen la profesión; que allá para el mes de septiembre de 1925 la demandada Anna Axtmayer arrendó la finca No. 4 de su propiedad al Dr. Biascoechea, con el fin de que éste dedicara el edificio para la instalación de una clínica u hospital y que el 20 de febrero de 1926 ocupó dicho edificio con varios enfermos y desde dicho día los ha estado asistiendo y dedicando el referido edificio como hospital, por lucro y para otros fines que no son residenciales.
Estas admisiones fueron ratificadas por el propio de-mandado en el juicio, pues entre otras cosas en su declara-ción el Dr. Biascochea dice lo siguiente:
“A. — ¿En la Avenida Olimpo No. 4, en la casa propiedad de doña Anna Axtmayer, Ud. ha instalado alguna clínica como sucur-sal de su clínica vieja?. T. — Lo arrendé con el objeto de establecer una clínica para agrandar la clínica actualmente. A. — ¿Desde cuándo Ud. tiene pacientes en esa clínica? T. — Desde el sábado antipasado. A. — ¿El 20 de febrero? T. — Sí, señor. A. — ¿Ud. per-cibe beneficios por curar a esos enfermos o lo hace gratuitamente? T. — -Yo recibo honorarios por curar a esos enfermos. No es un .Hospital de caridad. o A. — ¿Ud. también alquila habitaciones para los enfermos? T. — Las habitaciones del hospital son para enfermos. A. — ¿Pero Ud. paga por la asistencia médica en el local que ocupa? T. — Sí, señor. A. — ¿También es cierto que otros doctores ejercen allí su profesión mediante el pago de honorarios? T. — Sí, señor. A. — ¿Es o no cierto que'Ud. el sábado 20 de febrero Ud. lo único que hizo en esa finca, refiriéndole al No. 4, es introducir ciertas ca-mas color blanco, pintar ciertos muebles color blanco y dormir cier-tas enfermeras en ese local? T. — Desde que cogí el local fué con objeto de establecer una clínica para agrandar la clínica que existe. A. — Diga lo que hizo entonces. T. — -Al arrendar la casa la tomé para establecer una clínica y establecer en el piso alto habitaciones para las enfermeras, y se ha venido preparando desde que se tomó.”
Según la argumentación que indicamos del apelante, no debía existir discusión en cuanto a la procedencia del injunction. Sin embargo, diremos algo más acerca de la sig-*13nificación de la cláusula restrictiva. Esta habla de que los solares de la finca principal “no se destinarán a estable-cimientos mercantiles o industriales, sino precisamente a construcciones de casas para habitación.” La cuestión es fijar la significación de las palabras “casas para habita-ción. ’ ’
Tanto en español como en inglés la palabra “habita-ción” es sinónima de “residencia” (residence) o morada (dwelling).
“Habitación: Parte del edificio que se destina para domicilio o para albergue de personas sin perjuicio para la salud de éstas. Cualquiera de los aposentos en que se divide una casa.” Dicciona-rio de la Lengua Española, por' Rodríguez Navas, pág. 760,
“Habitación: La palabra habitación procede del latín habitatio; como vocablo forense se emplea principalmente al tratar del Dere-cho de habitación, ya estudiado en su lugar correspondiente, y sig-nifica las dependencias particulares de una casa, destinadas a ser ocupadas por las personas para usos domésticos, o toda ella cuando no las tenga con otro destino.” Enciclopedia Jurídica Española, tomo XVII, pág. 412.
“Habitación: Parte del edificio que está destinado para habi-tarse. Estancia, permanencia, residencia, morada.” Diccionario Salvat.
“Habitation: Place of abode; settled dwelling; residence; house.” Webster’s New International Dictionary, 1913, p. 967.
Parece, pues, que la mejor traducción al inglés de las pa-labras “casas para habitación” es la de “dwelling houses” “for residence purposes.”
“Dwelling house: A house occupied as a residence, in distinction from a store, office, or other building.” Webster’s New International Dictionary, 1913, p. 687.
En el caso de Hartwig v. Grace Hospital, 165 N.W. 827, citado por la corte inferior, se encuentra una situación pa-recida a la del presente caso. La cláusula restrictiva te-nía el mismo objeto y el edificio sujeto al convenio se trató de extender y destinar a hospital, y la corte resolvió, diciendo :
*14“La restricción de que no se levantará ninguna edificación que no sea para residencia y relacionadas con las mismas en aquellos te-rrenos, queda violada al usarse un edificio haciéndosele o no ciertas adiciones para usarse como hospital, así como fabricando un edifi-cio para ser usado como casa de vivienda de las enfermeras.”
Asimismo en el caso de Smith v. Graham, supra, se interpretó igual restricción, tal vez más liberal en sus térmi-nos, y sin embargo, la corte se expresó así:
“Cuando se venden terrenos sujetos a ciertas cláusulas prohi-biendo que en los mismos se lleven a cabo empresas comerciales o fabriles, así como la fabricación de edificios no dedicados a residen-cias, y hay una cláusula adicional en la escritura de enajenación de que el cesionario puede recibir y cuidar enfermos, así como efec-tuarles operaciones quirúrjicas en las casas fabricadas en dichos te-rrenos, no da derecho al cesionario a fabricar en los mismos un hospital, aunque aquél haya sido médico-cirujano por muchos años y haya designado su casa con el nombre de sanatorio, ya que un hospital es una cosa enteramente distinta a una casa de residencia.”
Solamente el apelante cita el caso de Carr v. Riley, 198 Mass. 70, 84 N. E. 426. Aun cuando en este caso se inter-preta lo que se puede entender por un establecimiento mer-cantil, las circunstancias que rodean al caso son distintas. La misma corte dice que el convenio es complicado. El caso es tan limitado por sus circunstancias, que no sería posible derivar de él principios para ser generalmente apli-cados, máxime si cada caso ha de regirse por las condicio-nes peculiares del mismo.
Estamos, por tanto, de acuerdo con la corte inferior al concluir que la restricción fué violada'por los demandados.
IY. Alega el apelante en su quinto motivo de error que la sentencia es indefinida y que debió ser más específica.
La parte dispositiva de la sentencia dice así:
“En el día de hoy, la Corte, por los fundamentos consignados en la opinión que se hace formar parte de esta sentencia, dicta sen-tencia declarando con lugar la solicitud de injunction, y en su vir-tud, ordena a los demandados que se abstengan de continuar utili-*15zando la casa número 4 de la Avenida Olimpo, de Miramar, San-turce, . . . para fines de hospital o clínica.”
No creemos que haya dificultad para definir los términos de la sentencia. Las palabras “clínica u hospital” son tan •de uso corriente que su significación parece conocerse por todos, especialmente para el demandado, Dr. Biascochea, a quien se le impone la prohibición de utilizar el edificio arrendado para tales fines. Todo lo que se refiera a asis-tir, tratar ó tener pacientes o practicar operaciones en el local No. 4 de la Avenida Olimpo, está comprendido en la sentencia de injunction.
V. El último error se refiere a las costas. Será sufi-■ciente decir que el presente caso es el de una temeridad ma-nifiesta por parte del demandado. Este sabía, en primer lugar, por el registro de la propiedad que la casa No. 4 no podía destinarse a fines que no fueran residenciales. El, .sin embargo, fué avisado por la demandante en los prime-ros momentos de haber arrendado dicha casa, de la existen-cia de la cláusula, y que la demandante se opondría a que allí se instalara una clínica u hospital y le invitaba a que •cesara en sus propósitos. El demandado contestó, pero su carta más bien fué un reto al requerimiento amistoso de la demandante. La corte inferior, por tanto, ejerció correcta-mente su discreción al imponer las costas al demandado.
Por todo lo cual debe confirmarse la sentencia apelada.
El Juez Presidente Sr. del Toro no intervino en la re-solución de este caso.